PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/820,258
Filing Date: 21 Nov 2017
Appellant(s): Harper et al.



__________________
Indhira LaPuma
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant asserts that the placement of the lugs is not mere design choice and that Fusco seems only to teach that lugs are located on the sole having center points at 67% of the length of the overall foot cavity and not the length of a metatarsal foot cavity, which is “a length that extends between the frontmost toe surface and the rearmost heel surtace along a reference line that aligns with and passes lengthwise through the length of a corresponding metatarsal bone of a user's foot sized to correspond to the size of the running shoe”. Appellant further argues that the alleged metatarsal lug 260 in Fusco is located on the left side of the sole and the reference line used to measure p=0.67 extends down the middle of the sole. Claim 1, in contrast, recites that the metatarsal foot cavity length is the length of a reference line configured to align with and pass through the relevant metatarsal bone not the line going down the middle of the sole. In the case of Fusco, the reference line would be the one extending through the metatarsal bone on the very left side, which would make it substantially shorter than the reference 
Examiner respectfully disagrees and notes that Appellant appears to have mischaracterized the Office Action. Fusco was merely used to teach that a metatarsal lug may be at such a location along the length of the sole. Also, the lug of Fusco used to teach the limitation of a lug centered at 65 % to 67% in the rejection was the middle lug 260, not the lug 260 on the left side as argued by Appellant. Appellant’s arguments regarding the left lug 260 of Fusco are not persuasive as they do not address the rejection as laid out on 07/23/2021. The Office Action did not suggest moving the metatarsal lug of Bishop laterally, but merely locating it at a lengthwise location as taught by Fusco. It is clear from Fig.2H of Bishop that placing a lug, such as 211 underneath the metatarsophalangeal joint of 2 & 3 has been contemplated in the art. Further, it is noted that placement of a lug underneath, and spanning, the metatarsophalangeal joint is the crux of Appellant’s invention. Therefore, while Bishop does not specifically teach the placement of the center of the lug being positioned at 65% to 67% of the metatarsal foot cavity, one of ordinary skill in the art would absolutely come to the conclusion that it would have been obvious to place the center of the lug at 65% to 67% of the metatarsal foot cavity, so that it spans the metatarsophalangeal joint. Hence, the inclusion of Fusco as a secondary reference was to clarify that such placement of a lug having the center of the lug at 65% to 67% is a known metric in the art, and it would have been obvious to one of ordinary skill to shift the vertical placement of the lug of Bishop, as taught by Fusco, such that the center of the lug of Bishop is positioned at 65% to 67% of the metatarsal foot cavity of Bishop. Additionally, 

2.	Appellant asserts that the Examiner has not established a prima facie case of obviousness because the Examiner has not provided an adequate reason why one would combine the references in the asserted manner. The reason given by the Examiner is to "provide a sole which delivers optimum support to a user's foot while still allowing for flexibility." Further stating, the Examiner engaged in improper hindsight 
Examiner respectfully disagrees and notes that Appellant appears to have ignored the clear teachings of the cited references, particularly Bishop, who undeniably teaches the sole having enhanced flexibility. See Para.31 of Bishop which states that “206 has an articulated structure that imparts relatively high flexibility and articulation…[and]…206 attenuates ground reaction forces and absorbs energy to cushion the foot and decrease the overall stress upon the foot.” The Final Office Action filed 07/23/2021 clearly articulated on Pages 3-4 the reasoning for why one of ordinary skill in the art would find such a modification to be obvious, motivation which was gleaned solely from Bishop and Fusco, and not from Appellant’s disclosure. It is abundantly evident that the structure of Bishop with modified lug placement taught by Fusco would produce a sole with a high degree of flexibility while also delivering optimum support to the user’s metatarsophalangeal joint that the lug is placed underneath. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.